          Case 1:19-cv-00719-DAD-EPG Document 46 Filed 11/20/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    LEROY MAYFIELD,                                       Case No. 1:19-cv-00719-DAD-EPG

12                    Plaintiff,
                                                            ORDER RE: STIPULATED REQUEST FOR
13            v.                                            DISMISSAL OF ENTIRE ACTION WITH
                                                            PREJUDICE
14    OMNILIFE SCIENCE, INC.,

15                    Defendant.

16

17         Plaintiff, Leroy Mayfield, and the sole remaining Defendant, OMNIlife Science, Inc.,

18    have filed a stipulation to dismiss the entire action with prejudice (ECF No. 45). In light of the

19    stipulation, the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A);

20    Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the

21    Court is respectfully directed to close this case.

22
     IT IS SO ORDERED.
23

24     Dated:      November 19, 2020                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
